Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1, 8, and 15 objected to because of the following informalities: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  Appropriate correction is required.
Claim 13 ends with a comma. It must end with a period, MPEP 608.01(m) Form of Claims [R-10.2019]. 
The dependent claims are similarly objected to based on the rejection of the claims they depend from. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tran 2014/0324288A1.
Regarding claim 1, Tran discloses a method (Tran: a method; Abstract) comprising:
a.	receiving a signal from at least three sensors (Tran: signals from any of the sensors, 13, 14, 50; para [0078]) with at least two types of sensors at a first sensor location (Tran: wading sensor and an attitude sensor on the vehicle; electrical signals transmitted and received by the sensors 50; sensors positioned inward of a leading edge of a vehicle; distance control sensors; sensor 50; sensor 13; Figs. 1A, 1B, 2, 3A, 3B, 4-7, Abstract & para [0056] [0064]),
wherein a portion of the at least three sensors are located on the front half of the vehicle indicating presence of water (Tran: sensor 50 may be provided on the front of the vehicle 10; sensors positioned inward of a leading edge (front) of a vehicle in order to obtain an earliest measurement of wading depth; wading event indicator sensor 13 to be mounted so that an earlier indication of the presence of water in the path of the vehicle 1O; para [0056], [0064]),
first water fording depth at the first sensor location on the vehicle (Tran: providing a wading sensor and an attitude sensor on the vehicle, and using this information to estimate the depth of water at a location ahead of the direction of vehicle movement; estimate wading depth only when said vehicle is moving (fording); sensors positioned inward of a leading edge (front) of a vehicle in order to obtain an earliest measurement of wading depth; sensor 50 may be provided on the front of the vehicle 10; Abstract & para [0015], [0056]), and proximity sensor to determine road angle ahead of the vehicle (Tran: approximate the depth of liquid in which the vehicle 10 is wading, again by using the distance, as used by the sensor 50; the sensor 50 in use, the angle of inclination; predict water depth at a substantially linear distance R ahead of the vehicle 10 using the wading event indication sensor 13; para [0065], [0067]), wherein the proximity sensor is designed to operate underneath the water surface (Tran: the wading event indicator sensor 13 may be an ultrasonic sensor, optionally disposed on the front bumper and may exhibit a change in response when entering water, and thus may provide an indication of the vehicle being in a wading situation; para [0064]);
b.	receiving a signal from a second sensor indicating second water fording depth at the second location on the vehicle to determine attitude of the vehicle and the angle of the road ahead (Tran: using information from said wading sensor and said attitude sensor to estimate a depth of water at a location ahead of the direction of vehicle movement; sensor 50 in use provides the angle of inclination; providing on the vehicle an attitude sensor; para [0023]); and
c.	detecting based upon comparing the angle between the first current water fording and the second current water fording depth (Tran: estimate wading depth only when said vehicle is moving (fording); continual measurement of actual immersion depth D may be made and compared with a maximum wading depth Dmax of the vehicle; para [0015], [0075]), attitude of the vehicle and the angle of the road ahead and a distance in advance of the location of the vehicle and/or a maximum wading depth of the vehicle (Tran: estimate the depth of water at a location ahead of the direction of vehicle movement; estimation of the point at which the vehicle may reach a maximum wading depth can be made; a path estimation of the vehicle 1O according to successive increasing angles of inclination 23, 24 and a maximum wading depth 25 of 0.6 m; Abstract & para [0072], [0073]), a depth of water at a location ahead of the vehicle substantially in the direction of vehicle movement and/or the distance (Tran: estimate the depth of water at a location ahead of the direction of vehicle movement; Abstract & para [0022], [0023]), ahead of the vehicle substantially in the direction of vehicle movement (Tran: estimate the depth of water at a location ahead of the direction of vehicle movement; Abstract & para (0022), [00231), to determine future maximum fording depth (Tran: accurate estimation of the point at which the vehicle may reach a maximum wading depth can be made; para [0072]).
Regarding claim 2, Tran discloses wherein the detecting is carried out in dependence on detecting the presence of water at least partially about the front of the vehicle by receipt of a signal indicating fording and dependence on detecting the attitude of the vehicle by receipt of a signal indicating attitude compared to the water level (Tran: estimating the distance of vehicle movement to maximum wading depth, and indicating said distance to the vehicle driver, optionally on a display or by audible alarms or messages; wading depth and attitude sensors to compute an estimated wading depth at a location ahead of the direction of vehicle movement; the distance to maximum wading depth may be presented to the driver in the form of a dashboard warning 45; para (0011), (0012), [0025), (00771).
Regarding claim 3, Tran discloses comprising continually tracking the depth of water whilst the vehicle is moving and fording is detected and displaying the depth of the water (Tran: continual measurement of actual immersion depth D may be made and compared with a maximum wading depth Dmax of the vehicle; the distance to maximum wading depth may be presented to the driver in the form of a dashboard warning 45; para [0075), [00771).
Regarding claim 4, Tran discloses further comprising using a processor to (Tran: processor of the system 80; para [0078)) compare the angle between the first current water fording and the second current water fording depth (Tran: estimate wading depth only when said vehicle is moving (fording); approximate the depth of liquid in which the vehicle 10 is wading, again by using the distance d between that sensor 50 and the surface 11; the known height H of the sensor 50 in use; the angle of inclination; continual measurement of actual immersion depth D may be made and compared with a maximum wading depth Dmax of the vehicle 10; para [0015], [0065]. [0075]), an attitude of vehicle and the angle of the road ahead and a distance in advance of the location of the vehicle and/or a maximum fording depth of the vehicle (Tran: estimate the depth of water at a location ahead of the direction of vehicle movement; estimation of the point at which the vehicle may reach a maximum wading depth can be made; a path estimation of the vehicle 10 according to successive increasing angles of inclination 23, 24 and a maximum wading depth 25 of 0.6 m; Abstract & para [0072], [0073]), a depth of water at the location ahead of the vehicle substantially in the direction of vehicle movement and/or the distance (Tran: estimation of the point at which the vehicle may reach a maximum wading depth can be made; a path estimation of the vehicle 10 according to successive increasing angles of inclination 23, 24 and a maximum wading depth 25 of 0.6 m; para [0072]. [0073]), ahead of the vehicle substantially in the direction of vehicle movement (Tran: estimate the depth of water at a location ahead of the direction of vehicle movement; Abstract & para [0022], [0023]), to determine future maximum fording depth (Tran: estimate wading depth only when said vehicle is moving (fording); accurate estimation of the point at which the vehicle may reach a maximum wading depth can be made; para [0015], [0072]).
Regarding claim 6, Tran discloses comprising calculating depth of water to the vehicle driver (Tran: indicating estimated depth of water to the vehicle driver; para [0010] & claim 6).
Regarding claim 7, Tran discloses comprising calculating the distance of vehicle movement to maximum fording depth (Tran: estimate a distance to maximum wading depth; para [0016]), and indicating the distance to the vehicle driver (estimate a distance to maximum wading depth, and to indicate said distance to the vehicle driver; para [0016]).
Regarding claim 8, Tran discloses a vehicle (Tran: vehicle; Figs. 1A, 18, 2, 3A, 3B, 4-7 & Abstract) comprising:
a.	a fording depth sensor (Tran: estimate wading depth only when said vehicle is moving (fording); estimating the depth of water in which the vehicle 10 is wading by sensors 50; para [0015]. [0055]);
b.	a second fording depth sensor (Tran: estimate wading depth only when said vehicle is moving (fording); estimating the depth of water in which the vehicle 10 is wading by sensors 50; para [0015], [0055]);
c.	a proximity sensor to determine road angle or position ahead of the vehicle (Tran: approximate the depth of liquid in which the vehicle 10 is wading, again by using the distance, as used by the sensor 50; the sensor 50 in use, the angle of inclination; predict water depth at a substantially linear distance R ahead of the vehicle 10 using the wading event indication sensor 13; para [0065]. [0067]), wherein the proximity sensor is designed to operate underneath the water surface (Tran: the wading event indicator sensor 13 may be an ultrasonic sensor, optionally disposed on the front bumper and may exhibit a change in response when entering water, and thus may provide an indication of the vehicle being in a wading situation; para [0064]); and
d.	a control unit configured to (Tran: a control unit may be configured to; para [0055]) use signals of the fording depth and sensors to compute a fording depth at a location ahead of the direction of vehicle movement and/or to compute a distance ahead of the direction of vehicle movement to maximum fording depth (estimate the depth of water at a location ahead of the direction of vehicle movement; estimation of the point at which the vehicle may reach a maximum wading depth can be made; a path estimation of the vehicle.1O according to successive increasing angles of inclination 23, 24 and a maximum wading depth 25 of 0.6 m; Abstract & para [0072], [0073]).
Regarding claim 9, Tran discloses further comprising a sensor for indicating fording (Tran: a wading sensor adapted to detect the presence of water ahead of or about the vehicle; wading event indication sensor 13 that the vehicle 10 is in water; para [0023], [0067]).
Regarding claim 10, Tran discloses wherein the control unit is configured to calculate fording depth only upon detection of fording (Tran: control unit may be configured to make an estimation of wading depth only upon detection of wading; control unit may estimate, approximate or predict a depth of water in which the vehicle is wading or may wads in a number of ways; para [0014], [0084]).
Regarding claim 11, Tran discloses wherein the control unit is configured to detect fording depth (Tran: control unit may estimate, approximate or predict a depth of water in which the vehicle is wading or may wads in a number of ways; para [0084]).
Regarding claim 12, Tran discloses wherein the control unit is adapted to calculate or detect a distance to maximum fording depth (Tran: estimate a distance to maximum wading depth; para [0016]), and indicating the distance to the vehicle driver (Tran: estimate a distance to maximum wading depth, and to indicate said distance to the vehicle driver; para [0016]).
Regarding claim 13, Tran discloses further comprising a sensor for indicating fording adjacent a front perimeter thereof in the direction of movement (Tran: compute a distance ahead of the direction of vehicle movement to maximum wading depth; sensor may be provided on the front of the vehicle 10; Abstract & para [0023], [0056]).
Regarding claim 14, Tran discloses the vehicle of claim 8. In addition, Tran discloses further comprising a display for showing the depth of the water at vehicle's location and a location in front of the vehicle (Tran: an electronic driver display adapted to show wading and estimated wading depth by reference to a vehicle icon; display the estimated wading level relative to the wading capability of the vehicle; the distance to maximum wading depth may be presented to the driver in the form of a dashboard warning 45; para [0027], [0033], [0077]).
Regarding claim 15, Tran discloses a system for a vehicle (Tran: a vehicle 10 having a system 80; Figs. 1A, 1B, 2, 3A, 3B, 4-7 & para [00551], the system; para [0055]) comprising:
a.	a control unit (Tran: a control unit; para [0045], [0055]);
b.	fording depth sensor (Tran: estimate wading depth only when said vehicle is moving (fording); estimating the depth of water in which the vehicle 10 is wading by sensors 50; para [0015], [0055]);
c.	a second fording depth sensor to determine angle in water and angle relating to the proximity sensor (Tran: estimate wading depth only when said vehicle is moving (fording); estimating the depth of water in which the vehicle 10 is wading by sensors 50; approximate the depth of liquid In which the vehicle 10 is wading, again by using the distance, as used by the sensor 50; the sensor 50 in use, the angle of inclination; predict water depth at a substantially linear distance R ahead of the vehicle 1O using the wading event indication sensor 13; para (0015], (0055], (0065], (0067]); and
d.	a proximity sensor to determine road angle ahead of the vehicle (approximate the depth of liquid in which the vehicle 10 is wading,-again by using the distance, as used by the sensor 50; the sensor 50 in use, the angle of inclination; predict water depth at a substantially linear distance R ahead of the vehicle 10 using the wading event indication sensor 13; para (0065], (0067]), wherein the control unit is configured to determine fording depth in advance of a location of a vehicle and configured to estimate a maximum range of a vehicle in advance of a location of a vehicle (Tran: estimate wading depth only when said vehicle is moving (fording); a control unit, a sensor for determining vehicle tilt and a sensor for indicating wading depth, where the control unit is configured to estimate wading depth in advance of a location Of a vehicle and/or configured to estimate a maximum range of a vehicle in advance of a location of a vehicle; para [0015], [0019]), wherein the maximum range is based upon a fording depth as determined by the fording depth sensor (Tran: estimate wading depth only when said vehicle is moving (fording); estimations are based upon a wading depth as determined by the sensor for indicating wading depth; para (0015], (0019]), tilt as determined by comparing water level sensors and a distance in advance of the location of the vehicle and a maximum fording depth of the vehicle (Tran: estimate wading depth only when said vehicle is moving (fording); a control unit, a sensor for determining vehicle tilt and a sensor for indicating wading depth, where the control unit is configured to estimate wading depth in advance of a location of a vehicle and/or configured to estimate a maximum range of a vehicle in advance of a location of a vehicle; para [0015], [0019]), and wherein the proximity sensor is designed to operate underneath water surface (Tran: the wading event indicator sensor 13 may be an ultrasonic sensor, optionally disposed on the front bumper and may exhibit a change in response when entering water, and thus may provide an indication of the vehicle being in a wading situation; para [0064]).
Regarding claim 16, Tran discloses further comprising a computer configured to carry out the calculations (Tran: the calculation, prediction or estimation of depth ahead of the vehicle 10 may be carried out immediately upon the system 80 realizing by use of the wading event indication sensor 13 that the vehicle 10 is in water; para [0067]) of a depth of water at a location ahead of the direction of vehicle movement and/or calculating the distance ahead of the direction of vehicle movement to maximum fording depth (Tran: estimate the depth of water at a location ahead of the direction of vehicle movement; estimation of the point at which the vehicle may reach a maximum wading depth can be made; a path estimation of the vehicle 10 according to successive increasing angles of inclination 23, 24 and a maximum wading depth 25 of 0.6 m; Abstract & para [0072], [0073]).
Regarding claim 17, Tran discloses further comprising an audio alert (Tran: audible alarms or messages; para [0011]).
Regarding claim 19, Tran discloses wherein, the computer is configured to detect presence of water ahead of a vehicle (Tran: executable by a control unit of the system; detecting the presence of water ahead of a vehicle; para [0022], [0023]), calculate a first depth of water using vehicle fording depth sensor (Tran: estimate wading depth only when said vehicle is moving (fording); estimating the depth of water in which the vehicle 10 is wading by sensors 50; para [0015], [0055]), a second fording depth sensor (Tran: estimate wading depth only when said vehicle is moving (fording); estimating the depth of water in which the vehicle 10 is wading by sensors 50; para [0015], [0055]), and the proximity sensor to determine road angle ahead of the vehicle (Tran: approximate the depth of liquid in which the vehicle 10 is wading, again by using the distance, as used by the sensor 50; the sensor 50 in use, the angle of inclination; predict water depth at a substantially linear distance R ahead of the vehicle 10 using the wading event indication sensor 13; para [0065], [0067]); and using information from the fording depth to calculate a second depth of water at a location ahead of the vehicle in the direction of vehicle orientation (Tran: using this information to estimate the depth of water at a location ahead of the direction of vehicle movement; continually re-estimating the depth of water whilst said vehicle is moving and wading is detected; Abstract & para [0008]).
Regarding claim 20, Tran discloses further comprising further a display for showing depth of water at vehicle's location and a location in front of the vehicle (Tran: an electronic driver display adapted to show wading and estimated wading depth by reference to a vehicle icon; display the estimated wading level relative to the wading capability of the vehicle; the distance to maximum wading depth may be presented to the driver in the form of a dashboard warning 45; para [0027], [0033], [0077]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of US 2018/0215381 A1, Jaguar Land Rover.
Regarding claim 5, Tran fails to disclose further comprising using the processor to brake the car before the car enters water above a predetermined depth. Jaguar Land Rover discloses further comprising using the processor (Jaguar Land Rover: executed by one or more electronic processor(s); para [0034]) to brake the car before the car enters water above a predetermined depth (Jaguar Land Rover: depth of the water exceeds a predetermined depth, the method includes the step of automatically reducing the speed of the vehicle; vehicle speed should be reduced may be dependent upon one or more factors; factor may be the amount by which the depth of the water determined exceeds the threshold to which it was compared; if the water Is too deep, i.e., the depth determined in step 104 exceeds the threshold by more than a predefined amount, it may be desirable to bring the vehicle to, and hold the vehicle at, a complete stop or standstill (brake); applying a certain amount of retarding or brake torque to one or more wheels of the vehicle; Abstract & para (0063). (0065)). It would have been obvious to one of ordinary skill in the art at the time of filing to include further comprising using the processor to brake the car before the car enters water above a predetermined depth as taught by Jaguar Land Rover into the system of Tran as it merely is a known device in a known manner with predictable results for the purpose of adjusting some or all of these operating parameter(s) that may prove difficult for drivers having insufficient experience wading or traversing water obstacles in order to prevent the vehicle damage to the engine or other vehicle components due to the water level proximate a least certain areas or locations of the vehicle being too high.
Regarding claim 18, Tran fails to disclose wherein the computer is configured to activate the vehicle's brakes before the vehicle enters a predetermined depth of water. Jaguar Land Rover discloses wherein the computer is configured to activate the vehicle's brakes before the vehicle enters a predetermined depth of water (Jaguar Land Rover: depth of the water exceeds a predetermined depth, the method includes the step of automatically reducing the speed of the vehicle; vehicle speed should be reduced may be dependent upon one or more factors; factor may be the amount by which the depth of the water determined exceeds the threshold to which it was compared; if the water is too deep, i.e., the depth determined in step 104 exceeds the threshold by more than a predefined amount, it may be desirable to bring the vehicle to, and hold the vehicle at, a complete stop or standstill (brake): applying a certain amount of retarding or brake torque to one or more wheels of the vehicle; Abstract & para [0063], [0065]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the computer is configured to activate the vehicle's brakes before the vehicle enters a predetermined depth of water as taught by Jaguar Land Rover into the system of Tran as it merely is a known device in a known manner with predictable results for the purpose of adjusting some or all of these operating parameter(s) that may prove difficult for drivers having insufficient experience wading or traversing water obstacles in order to prevent the vehicle damage to the engine or other vehicle components due to the water level proximate a least certain areas or locations of the vehicle being too high.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US9291491B2 A wading indicator system for a vehicle comprising: at least one sound wave pulse emitter device; at least one sound wave pulse receiver device; and a control unit. The control unit configured to measure one or more of the following variables: (i) the time of flight of a sound pulse between the at least one sound wave pulse emitter device and the at least one sound wave pulse receiver device; (ii) the amplitude of a sound pulse emitted by the at least one sound wave pulse emitter device when received by the at least one sound wave pulse receiver device; and (iii) the wavelength of a sound pulse emitted by the at least one sound wave pulse emitter device when received by the at least one sound wave pulse receiver device. Thereby the control unit is configured to determine whether at least a portion of the vehicle is immersed in water.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665